Citation Nr: 0015455	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  98-12 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for ostium primum atrial 
septal defect claimed as irregular heartbeat.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1983 
to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in San Diego, California.  The RO, in pertinent part, denied 
entitlement to service connection for irregular heartbeat 
with seizures.


FINDING OF FACT

The veteran's heart condition as shown in-service was a 
natural progress of her congenital heart disease and 
therefore not aggravated during active military service.


CONCLUSION OF LAW

A preexisting heart condition was not aggravated by service.  
38 U.S.C.A. §§ 1131, 1153, 5107, (West 1991); 38 C.F.R. 
§§ 3.303, 3.303(c), 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that the veteran was seen in 
July 1988 with a history of years of palpitations, which she 
reported had increased over the past few months.  She was 
diagnosed with probable paroxysmal atrial tachycardia (PAT).  
Test performed in August 1988, however, revealed normal 
findings.  The examiner noted that the veteran was probably 
just feeling occasional premature ventricular contraction 
(PVC) or increased heart rate.

Post-service medical records dated in February 1996 show the 
veteran was diagnosed with moderately large ostium primum 
septal defect with the probability of membranous ventricular 
septal defect (probably endocardial cushion defect), 
tricuspid valve prolapse with moderate tricuspid valve 
insufficiency, slight right atrial enlargement and normal 
left ventricular systolic function and walls contractility.  
A cardiac catheterization report dated in March 1996 shows 
atrial septal defect, ostial secundum with deformity of the 
mitral valve, and possible ostium primum septal defect.

In April 1996 the veteran had open-heart surgery for the 
complete repair of ostium primum with Dacron patch, mitral 
valvuloplasty, intraoperative two-dimensional echocardiogram 
with color Doppler flow study and cardiopulmonary bypass.  
Echocardiogram subsequent to the operation revealed that the 
left ventricular size, wall motion and wall thickness were 
normal, the mitral valve leaflets appeared somewhat thickened 
with no evidence of prolapse, the aortic valve appeared 
normal.  In addition, the left atrial size was normal, the 
right ventricular and right and left atrium appeared normal 
in size.  It was noted in the operative report that the 
veteran reported a history of palpitations as a teenager.  It 
was further noted that she was asymptomatic except in extreme 
exercise, when she gets short of breath.

In March 1997 the veteran filed a claim of entitlement to 
service connection for irregular heartbeat and alleged an 
onset date in July 1988.  The RO denied the veteran's claim 
in a September 1997 rating decision on the basis that her 
claimed current heart condition did not exist in service or 
within the one-year presumptive period following military 
service.  Her claim was therefore deemed not well grounded.  
Disagreement with the RO's determination was filed in October 
1997.  A letter submitted by the veteran in August 1998 was 
accepted in lieu of VA Form 9 thereby perfecting her appeal 
to the Board.

During her VA examination in June 1997 the veteran reported 
that she first noted heart problems in the early 1980's while 
in the service.  She reported having occasional palpitations 
and the sensation of her heart beating fast in her chest.  
She stated that she continues to exercise vigorously with no 
problem with chest pain, shortness of breath or tachycardia.  
On examination, her heart was a regular rate and rhythm.  The 
physician noted that the veteran was status post atrial 
septal defect repair and mitral valve valvuloplasty and a 
functional Class-I.

In November 1997 the veteran underwent a VA heart and 
hypertension examination.  It was specifically requested that 
the cardiologist render an opinion on the issue of whether 
the heart palpitations in service were related to heart 
disease for which the veteran underwent surgery.



The physician opined that the veteran's palpitations in 
service were clearly related to the heart disease for which 
she underwent surgery.  He noted, however, that the veteran's 
ostium primum atrial septal defect preceded her palpitations, 
as the veteran has a congenital heart disease.  He stated 
that the veteran's palpitations did not cause the atrial 
septal defect, it was the reverse.  He further stated that 
independent her palpitations, with a worsening of ostium 
primum septal defect and the enlargement of the septal 
defect, the veteran would have more palpitations.  The 
physician expressed that it was more likely than not that 
this was a natural progression of the veteran's congenital 
heart disease.  Moreover, he added that it is conceivable 
that both childbirth and in-service physical activity 
worsened her symptoms sooner and brought it to her medical 
attention.

In her August 1998 letter, the veteran contended that stress 
in the military aggravated her claimed heart disorder.  She 
asserted that atrial septal defect has no "natural 
progression" although it can be provoked by certain matters.  
She stated that her symptoms arose several years after being 
found "fit for duty."  She further stated that the military 
was negligent in not conducting further testing of her heart 
because the Holter monitoring performed while she was in-
service was not 100 percent accurate in the detection of 
abnormalities.

In November 1998 the VA physician, who examined the veteran 
in November 1997, rendered another opinion.  He was requested 
to address the issue of whether stress childbirth, or 
fulfillment of physical requirements aggravated or worsened 
the veteran's congenital heart condition beyond natural 
progression during her military service.

In his report, the physician noted that the progression of 
the ostium primum septal defect is well-known to the medical 
community and in the majority of cases, patients can go 
unrecognized as having a septal defect, but this is dependent 
on the size of the septal defect.  The veteran, he stated, 
has a large septal defect.  Her septal defect is a natural 
progression of her disease.  

The physician further stated that in looking at the 
contributions of the hardship of military service and 
childbirth, people are expected to perform at a high degree 
of physical activity and have higher physical stressors.  
Therefore, it is conceivable that these stressors would, in 
fact, worsen the veteran's congenital heart defect.  However, 
he stated that the contribution of military service to this 
effect is only speculative given the fact that the veteran 
served until 1989 and her symptoms were not brought into 
medical attention until 1995 and 1996.  

He further stated that such information leads him to believe 
that stressors of military service were probably not very 
significant.  He noted that if the veteran had severe 
stressors resulting in a worsening of her medical condition, 
heart failure should have been present sometime in the 
1980's.  It was six to seven years after discharge from 
military service that she had worsening of the symptoms.  The 
physician concluded that it was more likely than not that the 
veteran's medical condition is a natural progression of her 
congenital heart disease.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."


When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  Congenital or 
developmental defects as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (1999).

VAOPGCPREC 82-90 (July 18, 1990) provides that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c) 
(1999).

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  Id.

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999); See also Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Section 1112(a) of title 38, United States Code, does not 
establish a presumption of aggravation for a chronic disease 
that existed prior to service but was first shown to a 
compensable degree within the presumptive period following 
service.  VAOPGCPREC 14-98.

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of peacetime service after December 31, 1946, clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation during service.  It 
is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); see also Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).




In short, a proper application of 38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b) places an onerous burden on the 
government to rebut the presumption of service connection and 
in the case of aggravation of a preexisting condition, the 
government must point to a specific finding that the increase 
in disability was due to the natural progress of the disease.  
See Akins, supra.

In a recent case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e. a 
sufficient showing; rather, it is evidence that it is clear 
and unmistakable.  In its decision, the Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll.Ed. 1988)).

The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

It is not necessary that a specific link be shown between in-
service activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

In the instant case, service medical records show that the 
veteran was diagnosed with a heart disorder during active 
duty service.  Medical records show that she currently has a 
congenital heart condition.  She contends that she first had 
heart problems in-service and that her heart condition was 
aggravated by military service.  The most recent VA 
examination indicates that it is conceivable and or plausible 
that the veteran had a mild degree of contribution from the 
hardship of military service.  

Based on these facts, the Board finds that the veteran's 
claim for service connection for ostium primum atrial septal 
defect, claimed as irregular heartbeat is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
claim is not inherently implausible.  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).

The threshold questions to be answered in this instance, is 
whether the record contains clear and unmistakable evidence 
that the veteran's claimed heart disorder existed prior to 
service and if so, was it aggravated by service.

With regard to the existence of a heart condition prior to 
entering military service, the veteran, one year prior to her 
separation from service, reported a history of "years" of 
palpitations.  A post service April 1996 report of open heart 
surgery shows she reported a history of palpitations as a 
teenager.  

Of course the appellant is not competent to diagnose her pre-
service symptomatology; however, her statements both during 
and subsequent to service reflect her awareness of heart 
difficulties of some sort prior to entering service.  This 
may be contrasted with her June 1997 VA examination, at which 
time she reported that she first noted heart problems while 
in the service.  However, medical evidence in the file is 
contrary to her contention in that it shows she has a 
congenital heart disease, which according to medical facts 
and principles as related by a VA physician, existed prior to 
service.  

Thus, the establishment of the existence of congenital heart 
disease by a VA physician is sufficient to show that the 
veteran's claimed heart disorder existed prior to service and 
nullifies the need for any additional evidence to prove the 
same.  See 38 C.F.R. § 3.303(c) (1999). 

VA law and regulations provide that congenital defects may 
not be service-connected because they are not considered 
"diseases or injuries."  38 C.F.R. § 3.303(c).  However, 
congenital defects may be service-connectable if the evidence 
as a whole shows aggravation in-service within the meaning of 
VA regulations.  See VAOPGCPREC 82-90, supra.

Since the facts establish that the veteran's claimed heart 
disorder existed prior to service, the question becomes 
whether her claimed heart condition was aggravated during 
military service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), 
the Court held that even if the veteran's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed.  

The Board reiterates, that a preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service 
-- unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); see also 38 C.F.R. § 
3.306(a) (1999).  Here, a VA physician in November 1997 and 
1998 clearly noted that the veteran's heart condition, 
reported in service, was a natural progress of her congenital 
heart disease.  



Since the medical evidence of record shows that the veteran's 
heart disorder in service was a natural progression of her 
congenital heart disease, service connection may not be 
granted.

The veteran has asserted that the congenital heart disease 
has no natural progression and that her heart condition was 
aggravated while on active duty.  The Board observes that 
such statements by a layperson who is ostensibly untrained in 
medicine have no probative value.  As it is the province of 
trained health care professionals to enter conclusions, which 
require medical opinions, see Jones v. Brown 7 Vet. App. 134, 
137 (1994), the veteran's lay statements are not competent 
evidence that a heart condition was aggravated during 
service.  See, Espiritu, supra, see also Heuer, supra.  
Moreover, lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose.  See Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's heart condition was aggravated during service.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based upon the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's heart 
condition as shown in-service was a natural progress of her 
congenital heart disease and was therefore not aggravated 
during active military service.  The Board has considered the 
applicability of the regulation requiring that any reasonable 
doubt regarding service connection be resolved in the 
veteran's favor, and finds that reasonable doubt does not 
exist because there is not an equal balance of the positive 
and negative evidence.  38 C.F.R. § 3.102 (1999); see also 
Gilbert, supra.  Accordingly, the veteran's claim for service 
connection for ostium primum atrial septal defect, claimed as 
irregular heartbeat must be denied.


ORDER

Entitlement to service connection for ostium primum atrial 
septal defect, claimed as irregular heartbeat is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

